       Case 1:18-cv-04609-KPF Document 195 Filed 11/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROVIER CARRINGTON,

                           Plaintiff,

                    -v.-

BRIAN GRADEN; BRIAN GRADEN                           18 Civ. 4609 (KPF)
MEDIA, LLC; VIACOM, INC.; VIACOM
                                                           ORDER
INTERNATIONAL INC.; PARAMOUNT
PICTURES CORPORATION; BRAD
GREY; BRAD GREY ESTATE; and
BRAD ALAN GREY TRUST,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      On November 3, 2020, the Court received an application from

Defendants in this matter for an order to show cause why Plaintiff and G. Scott

Sobel, Esq. should not be held in civil contempt of court for violating the

Court’s September 11, 2020 Order. (Dkt. #192-194). Plaintiff and Mr. Sobel

are ORDERED to respond to Defendants’ application by November 20, 2020.

      The Clerk of Court is directed to mail a copy of this Order to Plaintiff at

his address of record. Counsel for Defendants is directed to serve a copy of

this Order on Plaintiff’s counsel.

      SO ORDERED.

Dated: November 4, 2020
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
